Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 1 of 10 PageID #: 1176




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


UNITED STATES OF AMERICA,                           4:16-CR-40029-01-KES

                    Plaintiff,

       vs.                                     ORDER DENYING MOTION FOR
                                               RELIEF UNDER THE FIRST STEP
TERANCE MORICE HIGHBULL,                                  ACT

                    Defendant.



      Defendant, Terance Morice Highbull, moves for compassionate release

under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 80. Plaintiff, the United States of

America, opposes the motion. Docket 92. For the following reasons, the court

denies defendant’s motion for compassionate release.

                                 BACKGROUND

      On April 24, 2017, Highbull pleaded guilty to sexual exploitation of a

minor in violation of 18 U.S.C. §§ 2251(a) and 18 U.S.C. §§ 2251(e). Dockets

45, 49. On July 24, 2017, the court sentenced Highbull to 300 months in

custody followed by 15 years of supervised release. Docket 62 at 2; Docket 63

at 2-3. Highbull is eligible for home confinement on December 9, 2036, and his

current anticipated release date is June 9, 2037. Docket 82 at 427.

      Highbull is incarcerated at Federal Correctional Institution (FCI) Fairton

in Fairton, New Jersey. Docket 80 at 4. As of November 23, 2020, there are

currently 0 active COVID-19 cases among FCI Fairton’s inmates, 12 active

cases among the facility’s staff, 0 deaths from COVID-19, and 103 inmates

have recovered from COVID-19. See BOP: COVID-19 Update, Fed. Bureau of
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 2 of 10 PageID #: 1177




Prisons, https://www.bop.gov/coronavirus/ (last visited on Dec. 2, 2020).

       Highbull is 41 years old. Docket 82 at 282. His chronic medical

conditions include asthma, COPD, seizures, high cholesterol, obesity, and

prediabetes. Docket 80 at 4; Docket 82 at 347; Docket 87 at 3. Highbull is

prescribed numerous inhalers to treat his asthma and COPD. Docket 82 at

357-58; Docket 84 at 9-10. Highbull takes atorvastatin daily for his high

cholesterol. Id. at 37. Although Highbull claims he suffers from obesity,

medical records provided by the Bureau of Prisons (BOP) show that his BMI

was a 27 and “within normal limits” as of July 28, 2020. Docket 82 at 287,

289.

       On August 1, 2020, Highbull completed an Inmate Request to Staff form,

requesting that he be considered for home confinement due to COVID-19.

Docket 80 at 1; Docket 80-1 at 1. On October 23, 2020, Highbull’s counsel

submitted an application for compassionate release to the warden on

Highbull’s behalf. Docket 95-1. On September 17, 2020, Highbull filed a pro se

motion with the court for relief under the First Step Act. Docket 80. Highbull’s

counsel subsequently filed a supplement to his pro se motion. Docket 87.

                                 DISCUSSION

       Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit inmates in specified circumstances to file motions in

the court where they were convicted seeking compassionate release. § 603.
                                        2
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 3 of 10 PageID #: 1178




Compassionate release provides a narrow path for defendants with

“extraordinary and compelling reasons” to leave prison early. 18 U.S.C.

§ 3582(c)(1)(A)(i). Such a sentence must comply with the 18 U.S.C. § 3553(a)

sentencing factors and “applicable policy statements issued by the Sentencing

Commission[.]” 18 U.S.C. § 3582(c)(1)(A). The Sentencing Commission’s policy

statement, which was adopted before the FSA, requires both “extraordinary

and compelling reasons” and that “the defendant is not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]”

U.S.S.G. § 1B1.13(1) (U.S. Sentencing Comm. 2018). The burden to establish

that a sentence reduction is warranted under 18 U.S.C. § 3582(c) rests with

the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).

       Highbull argues that the risk posed by the global COVID-19 pandemic

together with his adverse health conditions satisfies the “extraordinary and

compelling reasons” standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 80 at

2-3. Highbull requests a sentence of time served and, if deemed necessary by

the court, a period of home confinement as a condition of supervised release.

Id. at 5.

I.     Administrative Exhaustion

       Previously, only the BOP Director possessed the authority to bring a

compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of
                                        3
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 4 of 10 PageID #: 1179




such a request by the warden of the defendant’s facility, whichever is

earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

      Highbull argues that he exhausted his administrative remedies. Docket

80 at 3. The United States argues that Highbull did not submit a request for

compassionate release. Docket 92 at 2,4. Highbull attached a copy of an

Inmate Request to Staff form dated August 1, 2020, where he requested

compassionate release. Docket 80-1. On October 23, 2020, counsel for

Highbull submitted an application for compassionate release to the warden.

Docket 95-1. Regardless of which request for compassionate release this court

uses, the 30-day period expired, at the latest, on November 23, 2020. Given

that the 30-day waiting period required by 18 U.S.C. § 3582(c)(1)(A) has lapsed,

Highbull’s motion is ripe for review on the merits.

II.   Extraordinary and Compelling Reasons

      Section 3582(c)(1)(A)(i) provides that the sentencing court may grant

compassionate release based on “extraordinary and compelling reasons[.]”

Congress did not define what constitutes “extraordinary and compelling.” See

28 U.S.C. § 994(t). Rather, the Sentencing Commission was directed to

promulgate “the criteria to be applied and a list of specific” extraordinary and

compelling examples. Id. Prior to Congress passing the FSA, the Sentencing

Commission limited “extraordinary and compelling reasons” to four scenarios.

U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). The four scenarios pertain to a defendant’s

(1) terminal illness, (2) debilitating physical or mental health condition,

(3) advanced age and deteriorating health in combination with the amount of

time served, and (4) compelling family circumstances. Id. Additionally, there is
                                              4
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 5 of 10 PageID #: 1180




a fifth catch-all category for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. U.S.S.G. § 1B1.13

cmt. n.1(D).

      After the FSA was passed, the Sentencing Commission did not update its

policy statement because the Sentencing Commission has not had a quorum.

See United States v. Beck, 425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As

the Sentencing Commission lacks a quorum to amend the U.S. Sentencing

Guidelines, it seems unlikely there will be a policy statement applicable to

[compassionate-release] motions brought by defendants in the near future.”).

As a result, district courts are left to determine whether the policy statement of

the Sentencing Commission that was in existence when the FSA was passed

still applies. See United States v. Rodd, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 2020 WL 2091802, at *5-6 (S.D. Iowa Apr.

29, 2020). It is clear that Congress wishes to “[i]ncreas[e] the [u]se . . . of

[c]ompassionate [r]elease” by allowing district courts to grant petitions

“consistent with applicable policy statements” from the Sentencing

Commission. See 132 Stat. at 5239; 18 U.S.C. § 3582(c)(1)(A). But the

Commission has not addressed whether the policy statement from the old

regime is applicable to the new statute nor has it adopted a new policy

statement. Because the First Step Act changed the way a compassionate

release motion may be brought, “several district courts have concluded that the

discretion vested in the BOP Director under the catch-all provision now belongs

coextensively to federal judges.” United States v. Condon, 2020 WL 2115807, at
                                          5
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 6 of 10 PageID #: 1181




*3 (D.N.D. May 4, 2020) (citing United States v. Fox, 2019 WL 3046086, at *3

(D. Me. July 11, 2019); United States v. Beck, 425 F. Supp. 3d 573, 578-80

(M.D.N.C. 2019); United States v. Cantu, 423 F. Supp. 3d 345, 352-53 (S.D.

Tex. 2019)); see also United States v. Rivernider, 2020 WL 597393, at *3 (D.

Conn. Feb. 7, 2020). This uncertainty has not yet been addressed by the

Eighth Circuit. See United States v. Rodd, 966 F.3d 740, 747 (8th Cir. 2020)

(“We need not determine whether the district court erred in adhering to the

policy statements in § 1B1.13.”); see also United States v. Frith, 2020 WL

4229160, at *2 (D.N.D. July 23, 2020).

      Assuming that the policy statements continue to apply to compassionate

release motions brought under the amended FSA, Highbull has failed to show

that his medical conditions rise to extraordinary and compelling

circumstances.

      Highbull contends that his circumstances warrant relief under the

medical conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the

catch-all provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 87 at 3-4.

Highbull argues that his health conditions—asthma, COPD, seizures, high

cholesterol, obesity, and prediabetes—put him at high-risk of severe illness if

he contracts COVID-19. Docket 80 at 4; Docket 82 at 347; Docket 87 at 3.

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. People with the following health conditions are at an

increased risk of severe illness from COVID-19: cancer, chronic kidney disease,

chronic obstructive pulmonary disease, immunocompromised state from organ

transplant, obesity (a BMI of 30 or higher), smoking, heart conditions, sickle
                                         6
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 7 of 10 PageID #: 1182




cell disease, and Type II diabetes. People with Certain Medical Conditions, Ctrs.

for Disease Control & Prevention, https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/groups-at-higher-risk.html (Nov. 2, 2020). The

Centers for Disease Control and Prevention (CDC) also provided a list of

medical conditions that may put a person at an increased risk of severe illness

from COVID-19. Id. These medical conditions include asthma (moderate to

severe), hypertension or high blood pressure, liver disease, overweight, and

several others. Id.

      The court has reviewed the medical records submitted in this case.

Highbull’s health conditions include asthma, COPD, high cholesterol,

prediabetes, and a positive case of COVID-19 (now recovered). Docket 80 at 4;

Docket 82 at 347. The United States appears to concede that Highbull’s COPD

is an “extraordinary and compelling reason” for a sentence reduction. Docket

92 at 10. To the extent the United States suggests that COPD standing alone

qualifies as a compelling and extraordinary reason warranting release, the

court disagrees. Highbull has not identified how his COPD prevents him from

providing self-care in a correctional facility setting or how it amounts to

extraordinary and compelling circumstances.

      In the most recent medical notes from July of 2020, Highbull’s

pulmonary inspection was indicated to be within normal limits. Docket 82 at

300. Highbull is prescribed inhalers for his COPD and uses his inhalers as

prescribed. Id. at 285, 317. His COPD is described as “under good control.” Id.

at 202; see United States v. Thompson, 2020 WL 2857816, at *2-3 (E.D. Wash.

June 2, 2020) (finding 67-year old defendant with asthma and COPD did not
                                         7
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 8 of 10 PageID #: 1183




establish extraordinary or compelling reasons because defendant’s medical

conditions did not incapacitate him and he was receiving medical care for his

illnesses).

       Highbull’s asthma is listed as a medical condition that might increase

the risk of severe illness from COVID-19. His medical records do reflect a

history of asthma. E.g., Docket 82 at 16, 57, 108, 198. During his time in

custody, Highbull’s asthma symptoms have varied. See id. at 202; Docket 84 at

5, 34, 37. When Highbull experiences shortness of breath, his rescue inhaler

helps relieve his symptoms. Docket 34 at 5, 35; see United States v.

Muhlenhardt, 2020 WL 4697112, at *4 (D. Minn. Aug. 13, 2020) (“[D]espite the

risk [the defendant’s] asthma can present, the Court agrees with the findings of

several courts that this risk alone is insufficient to warrant release.”); United

States v. Slone, 2020 WL 3542196, at *6 (E.D. Pa. June 30, 2020) (“[A]n

incarcerated person arguing extraordinary and compelling reasons based on

asthma which is not moderate to severe is not entitled to compassionate

release.”).

       Highbull’s other medical conditions—high cholesterol and prediabetes—

are not listed as a medical condition that might increase or will increase the

risk of severe illness from COVID-19. And there is no evidence in the record to

suggest that Highbull has not been able to manage these conditions while in

the prison environment. Highbull is receiving medical attention and treatment

for these conditions, which all appear to be stable or controlled. See, e.g.,

Docket 82 at 58, 108, 285, 345. “Chronic conditions that can be managed in

prison are not a sufficient basis for compassionate release.” United States v.
                                         8
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 9 of 10 PageID #: 1184




Ayon-Nunez, 2020 WL 704785, at *3 (E.D. Cal. Feb. 12, 2020) (citation

omitted).

      Also, Highbull tested positive for COVID-19. Docket 82 at 134. Highbull

did not experience a fever, chills, shortness of breath, or GI issues. Docket 84

at 55-61. Based on the medical records provided by the BOP, it seems that

Highbull was asymptomatic. See id.; See also Docket 82 at 349. Thus, even

though Highbull has medical conditions that theoretically put him at a higher

risk for severe illness from COVID-19, that has not been the case as of yet. It

has been four months since Highbull tested positive, and his condition remains

stable. Docket 82 at 300. The court finds that Highbull’s circumstances do not

clear the high bar necessary to warrant a sentence reduction under U.S.S.G.

§ 1B1.13 comment note 1(A) or U.S.S.G. § 1B1.13 comment note 1(D).

      The court believes that Highbull’s medical conditions are appropriately

managed at FCI Fairton, that the facility is engaged in strenuous efforts to

protect inmates against the spread of COVID-19, that it adequately treated

inmates who contracted COVID-19, and that it would continue to provide

adequate treatment to any inmate who does contract COVID-19 in the future.

Although the court in no way underestimates Highbull’s health conditions,

such ailments, coupled with the present conditions at FCI Fairton, do not

establish extraordinary and compelling reasons justifying his early release.

      Even assuming Highbull ’s medical conditions are “extraordinary and

compelling reasons warrant[ing] such a reduction” under 18 U.S.C.

§ 3582(c)(1)(A)(i), the sentencing factors in § 3553(a) do not weigh in favor of a

reduction. Highbull pleaded guilty to sexual exploitation of a minor. Dockets
                                         9
Case 4:16-cr-40029-KES Document 96 Filed 12/02/20 Page 10 of 10 PageID #: 1185




45, 49. When searching his cellphone, law enforcement found 4 images and 2

videos depicting sexual content with the victim in this case who was only

thirteen years old. Docket 58 ¶¶ 9-10. The defendant received several offense

level increases due to the age of his victim and the nature of the sexual acts.

Id. ¶¶ 16-18. Highbull’s total offense level was a 37, and he was in criminal

history category III. Id. ¶¶ 26, 45. His advisory guideline range was 262 to 327

months in custody. Id. ¶ 83. The offense carried a mandatory minimum

sentence of 15 years. Id. ¶ 82. The court gave Highbull a guideline sentence of

300 months in custody. Docket 63 at 2. Highbull has only served

approximately 18.3% of his full term and 21.5% of his statutory term. Docket

82 at 427. Overall, the court finds that Highbull’s original sentence of 300

months in custody with 15 years of supervised release continues to be

appropriate for the seriousness of the crime to which he pleaded guilty.

                                 CONCLUSION

      Highbull has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 80) is denied.

      Dated December 2, 2020.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                       10
